Citation Nr: 0119620	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  01-02 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from June 1943 to June 
1963.  He died in November 1999 and the appellant is his 
surviving spouse.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board has reviewed the record and finds that additional 
development is necessary prior to the completion of appellate 
action.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the present case, the medical evidence shows that the 
veteran was hospitalized at the Naval Medical Center, 
Portsmouth, Virginia, in August 1999 with complaints of an 
acute, one-week history of decreasing ability to walk.  Two 
days before admission he could only stand with assistance.  
Examination revealed findings suggestive of lower motor 
neuron changes from L4 to S1 and below.  Magnetic resonance 
imaging (MRI) of the lumbo-sacral spine showed diffuse 
degenerative changes with collapse of disc spaces at L2-3, 
L3-4, L4-5, and L5-S1 with moderate central stenosis at L2-L3 
and L3-L4.  The examiner opined, however, that this was not 
severe enough to cause the veteran's current symptoms.  MRI 
of the thoracic spine was ordered and revealed impressive 
stenosis with T shaped canal and cord compression and 
distortion secondary to bilateral facet hypertrophy at T11-
12.  The veteran was diagnosed with conus compression 
syndrome secondary to the stenosis at T11-12.  He underwent 
T11-12 decompressive thoracic laminectomy.  The report 
reflects a postoperative diagnosis of rapidly progressive 
paraparesis secondary to spinal cord compression at T11-12.

A narrative summary dated August 25, 1999, reflects that, 
following surgery, the veteran continued to show marked 
decreased strength in the lower extremities.  He was 
discharged to extensive physical therapy.  Therapy notes 
during his hospitalization show that he participated in 
therapy and was cooperative, but that he was very unstable 
and weak.  He could step forward two steps, but required 
assistance initiating movement.

The appellant reported that after the veteran's release from 
the hospital he continued with physical therapy and was 
making progress until he accidentally stumbled and fell off a 
pier on the Elizabeth River and was killed instantly.  She 
stated that he had worked with a physical therapist and had 
finally begun to take a few steps on his own and that he was 
practicing walking at the time of his accident and death on 
November [redacted], 1999, when he "mis-stepped, lost his balance, 
couldn't catch anything to hold onto, and fell into the water 
off the pier close where we live on the Elizabeth River."  
She stated that the shock of hitting the cold water and his 
heavy jacket prevented his surfacing.

The death certificate reflects that the veteran died on 
November [redacted], 1999, of drowning.  The document notes the 
veteran fell out of a wheelchair into the river.  A report of 
Incident/Investigation from the local police department is 
also of record, dated and shows that the veteran fell from a 
handicapped shopping chair into the water.  He recently had 
spinal surgery and was confined to a wheelchair.  Rescue 
personnel recovered him from the water, but were unable to 
revive him.  He was pronounced dead.

The veteran was, at the time of his death, service connected 
for degenerative disc disease, L5, with arthritis of the 
lumbar spine, evaluated as 20 percent disabling, effective 
from May 1972. 

The appellant and her representative argue that the veteran's 
service-connected back disability aggravated his overall back 
condition, resulting in or contributing to his inability to 
ambulate before and following the surgery to his thoracic 
spine, and contributing to his inability save himself once he 
fell into the water.

While the veteran's August 1999 surgery was required for 
changes in his thoracic spine, the medical evidence presents 
the possibility that the veteran's service-connected lower 
back disability had increased in severity.  Additionally, it 
is not clear that the pathology of the thoracic spine can be 
clearly dissociated from the service-connected back 
disability.  

Evidence in the claims file reflects that the veteran was 
granted a disability retirement from the U.S. Civil Service 
Commission in July 1972 for chronic low back syndrome and 
prostatic hypertrophy with urinary frequency.  The lower back 
disability was listed as the more severe of the two 
disabilities.  Medical evidence filed with these documents 
shows that the veteran was then found to exhibit degeneration 
at L5-S1 and required a back brace.  The examiners diagnosed 
chronic low back pain with degenerative disc disease and 
osteoarthritis of the spine.

The medical evidence of record does not appear to be 
complete.  The veteran was service-connected for a lower back 
disability.  Medical evidence dated just prior to his death 
indicates that he continued to have a lower back disability 
that contributed to his overall lower extremity weakness.  
Hospital records showing treatment the veteran received for 
his thoracic spine condition prior to his death are of 
record, but were submitted by the appellant's wife.  These 
records indicate that the veteran was referred by his 
treating physician, and a letter accompanying these records 
further notes that outpatient records may well be available 
from a different source.

The file shows that the RO sent the appellant a letter in 
August 2000 requesting that she send evidence to support her 
claim, including the names of health care providers who 
treated the appellant.  However, the letter noted that the 
appellant must furnish sufficient evidence to "well ground" 
her claim.  As noted above, the law has since changed.  The 
RO should again afford the appellant the opportunity to 
provide this information.

Moreover, the appellant is advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant 
to identify all health care providers who 
treated the veteran for back problems 
prior to his death.  The RO should also 
request the appellant to authorize 
release of private medical records to VA.

2.  The RO should request that all 
identified health care providers furnish 
eligible copies of all medical records of 
treatment accorded the veteran prior to 
his death.  In particular, the RO should 
obtain any and all records of treatment 
accorded the veteran by a Dr. Tessier 
(spelling unverified) and from the 
Norfolk General Hospital, Naval Medical 
Center in Portsmouth, VA, and any 
identified VA Medical Center, that are 
not already of record.

3.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The appellant and her representative 
should be informed of such negative 
results.  38 C.F.R. § 3.159.

4.  The RO should advise the appellant 
that an opinion from the veteran's 
treating physician or the physician who 
treated him for his back problems just 
prior to his death concerning the effect 
of the veteran's service-connected back 
disability on the cause of his death 
would be helpful in substantiating her 
claim for VA benefits.  The physician(s) 
should be requested to offer an opinion 
as to whether the veteran's service-
connected lower back disability 
contributed to the cause of his death 
and/or resulted in debilitating effects 
and general impairment of health to an 
extent that rendered the veteran 
materially less capable of resisting the 
effects of the fall from the wheelchair 
and accidental drowning identified as the 
cause of death.

5.  If an opinion is not received from 
the veteran's treating and/or operating 
physician, or if the RO determines that 
another opinion is otherwise required, 
the RO should refer the records in this 
case to a VA physician for an opinion 
concerning the effect of the veteran's 
service-connected lower back disability 
on the cause of his death.  After 
reviewing the records, the physician 
should be asked to offer an opinion as to 
whether it is as likely as not that the 
veteran's service-connected lower back 
disability caused his death or 
contributed substantially or materially 
to the cause of death, or that it is as 
likely as not that the debilitating 
effects and general impairment of health 
caused by the veteran's service-connected 
lower back disability rendered the 
veteran materially less capable of 
resisting the effects of the accidental 
fall and drowning identified as primarily 
causing death.  In the alternative, the 
physician should be requested to offer an 
opinion as to whether it is as likely as 
not that the thoracic spine disability 
which required surgery and resulted in 
his being confined to a wheelchair just 
prior to his death is related to any 
incident of the veteran's active service 
or is etiologically related to his 
service-connected lower back disability.

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




